Order dismissing writ of habeas corpus reversed on the law and writ sustained and the Sheriff of Monroe County ordered to discharge and release Benjamin Chartoff from his custody forthwith, on the ground that there is no valid judgment to sustain the body execution. (See Bouker Contr. Co. v. Hailey, 161 App. Div. 617; Hotel Syracuse v. Brainard, 256 App. Div. 1055; Cooper Lbr. Co. v. Masone, 286 App. Div. 879, and 5 Carmody on New York Practice, p. 3585.) Order directing entry of judgment nunc pro time reversed on the law, with $10 costs and disbursements and motion denied, with $10 costs, without prejudice to the right of the plaintiff to proceed under article 35 of the Civil Practice Act. (See Merrick v. Merrick, 266 N. Y. 120.) All concur. (Appeal from an order of Monroe Special Term dismissing the writ of habeas corpus and remanding Benjamin Chartoff to the custody of the Sheriff of Monroe County; also appeal from an order of Monroe County Court directing entry of judgment nunc pro tunc after assessment of damages.) Present — McCurn, P. J., Vaughan, Kimball, Williams and Bastow, JJ. (Order entered March 22, 1956.)